815 So.2d 502 (2001)
Thomas Jefferson SPENCER
v.
Dora Mae LAWSON.
1991598.
Supreme Court of Alabama.
March 2, 2001.
Opinion on Return from Remand September 14, 2001.
Byron E. House of Cockrell & Cockrell, Tuscaloosa, for appellant.
B. Wayne Randall and Laurie K. Pratt-Johns of Donald, Randall & Donald, Tuscaloosa; and Robert H. Turner, Marion, for appellee.
MOORE, Chief Justice.
The trial court erred in allowing the motion for a remittitur to be denied by operation of law without providing a statement of the reasons for the denial. We remand this case for the trial court to enter an order stating its reasons supporting the denial of the motion for a remittitur. See Love v. Johnson, 775 So.2d 127 (Ala.2000). After entering that order, the trial court shall, within 30 days of the release of this opinion, make a return to this Court.
REMANDED WITH INSTRUCTIONS.
HOUSTON, SEE, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.

On Return From Remand
MOORE, Chief Justice.
On March 2, 2001, we remanded this case in accord with Love v. Johnson, 775 So.2d 127 (Ala.2000), for the trial court to enter an order stating its reasons for allowing the motion for a remittitur to be denied by operation of law. On remand, the trial court held a hearing on the excessiveness of the punitive-damages award. It then entered an order remitting the punitive damages from $250,000 to $60,000 and explaining the trial court's reasoning for that remittitur. After reviewing the order, the record, and the briefs in this case, we see no error in the trial court's ruling. The trial court's order is affirmed.
AFFIRMED.
HOUSTON, SEE, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.